Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed August 4, 2022.

Allowable Subject Matter
Claims 1-12, 21-22, 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach “formulating a proposal for responding to a query, wherein the proposal comprises a sequence in which a plurality of sub-task is to be performed and mapping that assigns a first sub-task to a first automated assistant and a second sub-task to a second automated assistant” and “formulating a plurality of proposals for responding to the query, wherein a proposal is selected from the plurality of proposals when it’s determined to respond to the query while also satisfying a predefined constraint, wherein the predefined constraint is an incentive to utilize the first automated assistant and the incentive is expressed in a bid by a provider of the first automated assistant” as recited in independent claims 1, 26, and 27. Accordingly, independent claims 1, 26, and 27 along with respective dependent claims 2-12, 22-25, and 28-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145